Case
 Case2:20-cv-00676-SPC-MRM
      2:20-cv-00676-SPC-MRM Document
                             Document1-4 Filed 08/31/20
                                      4 Filed  08/31/20 Page
                                                        Page 11 of
                                                                of 33 PageID
                                                                      PageID 78
                                                                             38
Case
 Case2:20-cv-00676-SPC-MRM
       2:20-cv-00676-SPC-MRM Document
                              Document1-4 Filed 08/31/20
                                       4 Filed  08/31/20 Page
                                                         Page 22 of
                                                                 of 33 PageID
                                                                       PageID 79
                                                                              39
Case
 Case2:20-cv-00676-SPC-MRM
      2:20-cv-00676-SPC-MRM Document
                             Document1-4 Filed08/31/20
                                      4 Filed 08/31/20 Page
                                                       Page33of
                                                             of33PageID
                                                                 PageID80
                                                                        40
